DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 5/31/2019.
Claim(s) 1-20 is/are pending in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2019 and 10/20/2020 have been considered by the examiner.
Specification



The disclosure is objected to because a typo is present in line 4 of the Abstract, “That the object mt is no longer…”. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations of claims 10 and 12, “determining the field of view based on…characteristics of perceived objects” does not find clear support in the specification to ascertain the meaning of the limitation. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.
Claim Objections
Claim 14 is objected to because the limitation “storing the one or more characteristics and the behavior in memory” is unclear. Memory of what? It’s unclear how this claim element relates to the structural elements of the preceding claims. Examiner suggests the amendment “memory of the vehicle”, which appears to be consistent with Applicant’s specification, i.e., the memory is a central memory of the vehicle and not remote to the vehicle in any embodiments (para. 0020-0021, Fig. 1). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 12 recite the limitation “determining the field of view based on a range of the sensors and characteristics of perceived objects”, however the specification does not appear to adequately describe “determining the field of view based on…characteristics of perceived objects”, emphasis added. Para. 0034 and 0048, respectively, of the instant specification state, “the perception system 174 may have a field of view corresponding to the combined fields of view of the one or more sensors within which the perception system 174 is able to perceive objects” and “The field of view may depend both upon the range of the one or more sensors of the perception system as noted above as well as any objects within that range that may result in occluded areas (such as occluded areas 610, 620)”. However the specification does appear to describe that determining the field of view is based on any characteristics of the objects, but instead states that the field of view is based on whether the actually affects the field of view. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim(s) 2-3, 10, 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the plurality of conditions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the scope of claim 2 to be that the identified characteristics of the object comprise identifying that the object is a road user, instead. 
Regarding claims 10 and 12, phrases including the method steps listed in the 35 USC 112(a) section above (“determining the field of view based on…characteristics of perceived objects”) is/are unclear, and one of ordinary skill in the art would be unable to ascertain the scope of the claim(s). It is unclear how the field of the view of the perception system is determined based on “characteristics of perceived objects”, wherein Applicant defines “characteristics of perceived objects” as “any objects within that range that may result in occluded areas (such as occluded areas 610, 620)”. It’s unclear what characteristics are being referred to in claims 10 and 12. There does not appear to be correspondence between the specification and the claims for an interpretation that the “characteristics” of claim 10 and 12 are the same “characteristics” of claim 1. For the purposes of examination, the examiner is interpreting the scope of claim 10 and 12 to be that the field of view is based on a range of the sensors. 	
Claim 3 is rejected due to its dependency on a rejected base claim.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-3, 5, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 2019/0064840 A1).
Regarding claim 1, Becker teaches a method of controlling a vehicle having an autonomous driving mode (“vehicle 104”, Fig. 1 and Fig. 4, “The vehicle 104 incorporating the vehicle computing system 102 can be a ground-based autonomous vehicle”, para. 0036), the method comprising: 
receiving, by one or more processors (“The vehicle computing system 102 can include one or more computing device(s) located on-board the vehicle 104”, para. 0037, Fig. 1), sensor data (“sensor data 109”, para. 0081) from one or more sensors of a perception system (“sensor(s) 108”, Fig. 1) of the vehicle (“The sensor(s) 108 can be configured to acquire sensor data 109 associated with one or more object(s) that are proximate to the vehicle 104”, para. 0039, see also para. 0026), the sensor data identifying characteristics (“locations”, see para. 0039 citation below, “identify one or more object(s)”, para. 0041 citation below, and “identify the object 430”, para. 0049 citation below) of an object (“the object(s) within the surrounding environment”, see para. 0039 citation below, and “object 430”, Fig. 4) perceived by the perception system (“The sensor data 109 can be indicative of locations associated with the object(s) within the surrounding environment of the vehicle 104 at one or more times”, para. 0039, “The autonomy computing system 110 can identify one or more object(s) that are proximate to the vehicle 104 based at least in part on the sensor data 109 and/or the map data 260”, para. 0041, “As shown in FIG. 4A, the vehicle 104 can include occluded senor zones 402 and 404. In FIG. 4B, an object 430 approaches the vehicle 104. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 430, identify the object 430, and track the object 430 as it approaches the vehicle 104”, para. 0049, see also “601”, Fig. 6); 
determining, by the one or more processors, that the object is no longer being perceived by the one or more sensors of the perception system (“In FIG. 4C, the object 430 enters the occluded sensor zone 402. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 430 entering the occluded sensor zone 402”, para. 0049);
generating, by the one or more processors, predicted characteristics (“prediction data 264”, see para. 0041 citation below and Fig. 2, and “track the object 430”, see para. 0049 citation below) for the object based on the determination as well as the one or more of the characteristics (“The prediction system 204 can create prediction data 264 associated with each of the respective one or more object(s) proximate to the vehicle 104”, para. 0041, “In some implementations, the vehicle 104 can attempt to track the object 430 in the occluded sensor zone 402”, para. 0049); and 
using, by the one or more processors, the predicted characteristics of the object to control the vehicle in the autonomous driving mode such that the vehicle is able to respond to the object when the object is no longer being perceived by the one or more sensors of the perception system (“The motion planning system 206 can determine a motion plan for the vehicle 104 based at least in part on the prediction data 264 (and/or other data)”, para. 0041, see also “604”-“605”, Fig. 6).

Regarding claim 2, Becker further teaches wherein one of the characteristics is that the object is a road user (“The object(s) can include, for example, pedestrians, vehicles, bicycles, and/or other objects”, para. 0039).

Regarding claim 3, Becker further teaches wherein the road user is a pedestrian, bicyclist, or vehicle (“pedestrians, vehicles, bicycles”, para. 0039).

Regarding claim 5, Becker further teaches wherein when the object is no longer being perceived by the one or more sensors of the perception system, no characteristics for the object have been received from the perception system for a predetermined period of time (“Alternatively, if the vehicle 104 is unable to track the object 430 after the object 430 enters the occluded sensor zone 402, and the vehicle 104 does not detect any sensor signals from the occluded sensor zone 402, then the vehicle 104 can determine that the occluded sensor zone 402 is occupied for a predetermined amount of time after which the vehicle 104 can determine that the occluded sensor zone 402 is unoccupied”, para. 0052).

Regarding claim 13, Becker further teaches receiving a behavior prediction (“future locations”, see para. 0041 citation below) for the object, and wherein generating the predicted characteristics is further based on the behavior prediction (“The prediction data 264 can be indicative of one or more predicted future location(s) of each respective object”, para. 0041).

Regarding claim 14, Becker further teaches storing the one or more of the characteristics and the behavior prediction in memory (“memory 116”, Fig. 1) for future used based on the determination (“The vehicle computing system 102 can use the memory system 116 to store and retrieve data/information. For instance, the memory system 116 can store perception data 260, prediction data 262, motion plan data 264, map data 266, occluded sensor zone data 270, and occupancy state data 272”, para. 0044).

Regarding claim 15, Becker further teaches: using the predicted characteristics to generate a new behavior prediction (“store…prediction data 262”, see para. 0044 citation below, wherein the stored perception data on the memory corresponds to Applicant’s “new behavior prediction”) for the object; 
generating updated predicted characteristics for the object based the new behavior prediction; and using the updated predicted characteristics of the object to control the vehicle in the autonomous driving mode such that the vehicle is able to respond to the object when the object is no longer being perceived by the one or more sensors of the perception system (“he memory 704 can store data 708 that can be obtained, received, accessed, written, manipulated, created, and/or stored. The data 708 can include, for instance, data associated with perception, prediction, motion plan, maps, occluded sensor zone(s), occupancy states, and/or other data/information as described herein. In some implementations, the computing device(s) 701 can obtain data from one or more memory device(s) that are remote from the vehicle 104”, para. 0068).

Regarding claim 16, Becker further teaches:
determining when the object meets a condition that the object has not been perceived by the one or more sensors of the perception system for a predetermined amount of time (“predetermined amount of time”, see para. 0052 citation: “As yet another example, if the vehicle 104 tracks the object 430 leaving the occluded sensor zone 402, and the vehicle 104 does not detect any sensor signals from the occluded sensor zone 402, then the vehicle 104 can determine that the occluded sensor zone 402 is unoccupied, or will be unoccupied after a predetermined amount of time”, para. 0052); and
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control the vehicle in the autonomous driving mode (“At (605), the method 600 can include controlling an autonomous vehicle according to the occupancy state of the first occluded sensor zone”, para. 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1), in view of Gier et al. (US 2020/0278681 A1), hereafter referred to as Gier.
Regarding claim 4, Becker does not explicitly teach determining that one of the characteristics identifies the object as an unknown, moving object, and wherein generating the predicted characteristics is further based on the determination that one of the characteristics identifies the object as an unknown, moving object.
However, Gier teaches determining occupancy of occluded regions, comprising:
determining that one characteristic of an object identified by sensor data (“sensor data”, see para. 0085 citation below) received by a perception (“perception 622”, Fig. 1) of a vehicle (“vehicle 602”, Fig. 6, “the vehicle 602 is an autonomous vehicle”, para. 0083) identifies an object (“entity”, see para. 0085 citation below) as an unknown (“unknown”, see para. 0085 citation below), moving object (“dynamic objects”, see para. 0031 in relation to Fig. 1) (“The vehicle 112 may designate the visible region 122 as an “entry region” into the occluded region based on knowledge (e.g., derived from the map data) that dynamic objects will approach the occluded region 120 from the right”, para. 0031, “the perception component 622 can include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 622 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 602 and/or a classification of the entity as an entity type (e.g…unknown”, para. 0085), and wherein generating predicted characteristics is further based on the determination that one of the characteristics identifies the object as an unknown, moving object (“If an entrance and exit region are identified on either side of an occluded region, reasoning about dynamic objects within the occluded region can be performed. In such examples, dynamic objects that are traveling along the drivable region 116 are likely to continue along the drivable region 116 from the entry region into, and through, the occluded region 116, and exit via the exit region”, para. 0031, see also Fig. 1).
. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1), in view of Ikedo et al. (US 2018/0174465 A1), hereafter referred to as Ikedo.
Regarding claim 6, Becker does not explicitly teach determining that the object is not included in a set of false objects published by the perception system, and wherein generating the predicted characteristics is further based on the determination that the object is not included in a set of false objects.
However, Ikedo teaches a driving assistance apparatus, comprising:
determining that an object (“existing object H1”, Fig. 16) is not included in a set of false objects (“non-existing object H2”, Fig. 16) published by a perception system (“radar sensor 14”, Fig. 16) of a vehicle (“host vehicle 100”, Fig. 16, “referred to as a “ghost object””, para. 0295), and wherein generating predicted characteristics (“expected path”, para. 0160) is based on the determination that the object is not included in a set of false objects (see para. 0295, “810”, Fig. 8 and Fig. 9, wherein “In the routine in FIG. 8, the CPU in step 810 executes the routine illustrated in the flowchart in FIG. 9”, para. 0158, “The CPU selects any one object based on the object information acquired in step 808, calculates the expected path formula g(n) of the selected object in the xy coordinate plane”, para. 0160).
Both Becker and Ikedo teach receiving sensor data characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object to control the autonomous vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker with the teachings of Ikedo by determining the object of Becker is a “non-existing object” (Fig. 16), as taught by Ikedo. The motivation for doing so would be distinguish between “existing” objects and “ghost” objects, as taught by Ikedo (“each radar sensor 14 receives two electromagnetic waves of a “typical reflective wave (not illustrated) that is not the ghost wave” reflected from the object and the “ghost wave”. Thus, the driving assistance apparatus acquires two pieces of object information that are the object information of an existing object (object H1) and the object information of a non-existing object…referred to as a “ghost object”). A driving assistance apparatus in the related art performs the target object determination based on the object information of the ghost object. Consequently, when the driving assistance apparatus in the related art determines that the ghost object is the target object, attention calling or automatic braking is performed for the non-existing object, and a problem arises in that unneeded driving assistance is performed”, para. 0295). 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1), in view of Hovis et al. (US 2018/0341822 A1), hereafter referred to as Hovis.
Regarding claim 7, Becker further teaches determining that the object has been identified, and wherein generating the predicted characteristics is further based on the determination (“The autonomous vehicle can use the sensor signal(s) received by a sensor to identify and track one or more object(s) (e.g., vehicles, signs, people, etc.) in the surrounding environment in order to adjust the motion plan as it travels along the vehicle route”, para. 0024), but does not explicitly teach wherein determining that the object has been identified in at least a minimum number of iterations of the perception system publishing sensor data.
However, Hovis teaches a method and system for classifying objects in a perception scene graph by using a scene-detection-schema, comprising: 
determining that an object (“objects”, see para. 0083 citation below) has been identified in at least a minimum number of iterations (“iteration”, see para. 0083 citation below and Fig. 7) of perception system (“perception system 200”, Fig. 4, “perception system 200 having a perception controller 202 configured to receive information from…a plurality of external sensors 206”, para. 0045) of a vehicle (“vehicle 300”, Fig. 4) publishing sensor data (“information”, see para. 0045 citation above and para. 0063 citation below) (“In step 504, the external sensors 206 gather information on the surroundings of the motor vehicle and communicate the information to the perception controller 202”, para. 0063, “Objects in a focus regions are deemed to have a higher importance, and therefore a higher priority level, than objects outside a focus region. Therefore, objects in a focus regions are assigned a classification level of n+1 through each iteration through the flowchart 600. With each iteration of the flowchart 600, the greater the fidelity of detail is obtained from the SDS tree 700 for the objects in the focus regions”, para. 0083), and wherein generating predicted characteristics (“the movements of the objects are…predicted”, see para. 0067 citation below) is further based on the determination (“In step 510,…the movements of the objects are tracked and predicted based on historic locations and trends in movement of the objects”, para. 0067).

Both Becker and Hovis teach identifying objects perceived by a perception system of an autonomous vehicle from sensor data and both teach generating predicted characteristics of the object. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the  

Regarding claim 8, Hovis further teaches identifying the minimum number of iterations is based on a classification (“classification level”, see para. 0083 citation above in the rejection to claim 7 and Fig. 7) of the characteristics.

Claim(s) 9-12, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1), in view of Yang et al. (US 2019/0025433 A1), hereafter referred to as Yang.
Regarding claim 9, Becker does not explicitly teach determining that the object should not be within a field of view of the perception system based on the characteristics, and wherein generating the predicted characteristics is further based on the determination that the object should not be within a field of view of the perception system. 
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining that an object (“moving object 28”, Fig. 1)  should not be within a field of view (“field or range of view”, Fig. 1) of a perception system (“tracking system 22”, Fig. 1) of a vehicle (“autonomous vehicle 20”, Fig. 1) based on characteristics (“reference point 58”, Fig. 1), and wherein generating predicted characteristics (“continues to determine object speed”, see para. 0023 citation below) is based on the determination that the object should not be within a field of view of the perception system (“FIG. 1 illustrates a non-limiting example of a semi-autonomous or autonomous vehicle 20…that includes a tracking system 22…the host vehicle 20 is traveling (see arrow 24) upon a first roadway 26. A moving object 28, which may be another vehicle, is traveling (see arrow 30) upon a second roadway 32 that may intersect the first roadway 26. The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0012, “As the moving object begins to move behind the obstruction 36, the reference point 58 remains fixed, and the application continues to determine object speed via the reference point, and not the entire portion of the moving object 28 that remains viewable (i.e., that portion not yet behind the obstruction 36).”, para. 0023).

Both Becker and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker with the teachings of Yang by determining the object of Becker should not be within a field of view of the perception system (para. 0012, 0023), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 11, Becker does not explicitly teach determining that the object is within a predetermined distance of an edge of a field of view of the perception system based on the 
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining that an object (“moving object 28”, Fig. 2-3) is within a predetermined distance (“pre-established distance”, see para. 0024-0025 citation below) of an edge (edge wherein “the moving object begins to move behind the obstruction 36”, para. 0023, see in Fig. 1 as a dotted line extending from “vehicle 20” to left edge of the “obstruction 36”) of a field of view (“field or range of view”, Fig. 1) of a perception system (“tracking system 22”, Fig. 1) of a vehicle (“autonomous vehicle 20”, Fig. 1) based on characteristics (“reference point 58”, Fig. 1), and wherein generating predicted characteristics (“continues to determine object speed”, see para. 0023 citation below) is based on the determination that the object is within a predetermined distance of an edge of a field of view of the perception system (“FIG. 1 illustrates a non-limiting example of a semi-autonomous or autonomous vehicle 20…that includes a tracking system 22…the host vehicle 20 is traveling (see arrow 24) upon a first roadway 26. A moving object 28, which may be another vehicle, is traveling (see arrow 30) upon a second roadway 32 that may intersect the first roadway 26. The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0012, “Referring to FIGS. 1 and 4, and in operation of the present tracking system 22, the LiDAR device 68 may sense, for example, the entire passenger side 46 (i.e., from rear corner 54 to forward corner 52) of the moving object 28…In one embodiment, the recognition module 84 may simply determine the distance between corners 52, 54 of the moving object 28. Utilizing this fixed distance (i.e., true length of the moving object 28), the determination module 86 may determine a fixed reference point 58 upon the passenger side 46. The application 80 may determine a true speed of the moving object 28 via the reference point 58. In one example, this reference point 58 may be a center point”, para. 0022, “As the moving object begins to move behind the obstruction 36, the reference point 58 remains fixed, and the application continues to determine object speed via the reference point, and not the entire portion of the moving object 28 that remains viewable (i.e., that portion not yet behind the obstruction 36).”, para. 0023).

Both Becker and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker with the teachings of Yang by determining the object of Becker is within a “pre-established distance” (para. 0024-0025) of an edge of a field of view (para. 0012, 0022, 0023), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claims 10 and 12, Yang further teaches determining the field of view based on a range of the sensors (“The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0112).

Regarding claim 17, Becker does not explicitly teach: determining when the object meets a condition that a predicted location of the object of the predicted characteristics overlaps with a location of an object currently perceived by the one or more sensors of the perception system; and when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition that a predicted location (“anticipate…where”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) overlaps with a location (“initially begins to emerge from behind the obstruction 36”, see para. 0024-0025 citation below) of an object currently perceived (“the front corner 54”, see para. 0024-0025 citation below) by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“output a command signal 94 to the control override unit 64 for automated operation”, see para. 0024-0025 citation below)
(“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to  

Regarding claim 18, Becker does not explicitly teach: determining when the object meets a condition that a predicted location of the object of the predicted characteristics is within a predetermined distance of a location of an object currently perceived by the one or more sensors of the perception system; and 
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition that a predicted location (“anticipate…where”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) is within a predetermined distance (“pre-established distance”, see para. 0024-0025 citation below) of a location of an object (“reference point 58”, Fig. 2-3) currently perceived by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to  

Regarding claim 19, Yang further teaches identifying the predetermined distance based on a speed (“true velocity”, see para. 0024-0025 citation in the rejection to claim 18) of the object currently perceived by the perception system.

Regarding claim 20, Becker does not explicitly teach: determining when the object meets a condition that a predetermined period of time has passed during which a location of the object of the predicted characteristics corresponds to a location that is perceived by the perception system; and when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition during which a location (“initially begins to emerge from behind the obstruction 36”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) the moving object corresponds to a location that is perceived (“the front corner 54”, see para. 0024-0025 citation below) by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous (“output a command signal 94 to the control override unit 64 for automated operation”, see para. 0024-0025 citation below)
(“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).

Both Becker and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the  
Becker in view of Yang do not explicitly teach wherein the condition is that a predetermined period of time has passed.  However, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the condition of Yang to be that of a time limit, because Applicant has not disclosed that a predetermined time provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0055 of instant application). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the “pre-established distance” (para. 0024-0025) as taught by Yang because the result of the condition being met would control the vehicle in the same way. Therefore, it would have been an obvious matter of design choice to modify Becker in view of Yang to obtain the invention as specified in claim(s) 20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665